Exhibit 10.2

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (“Agreement”), dated as of February 5, 2015, is
between Monarch Bank, a Virginia state chartered bank (“Company”), and William
T. Morrison (“Officer”) and provides as follows.

1. Purpose. The Company recognizes that the possibility of a “Change in Control”
as defined in Section 13 exists, and the uncertainty and questions that it may
raise among management may result in the departure or distraction of management
personnel to the detriment of Company and its shareholders. Accordingly, the
purpose of this Agreement is to encourage Officer to continue employment after a
Change in Control by providing reasonable employment security to Officer and to
recognize the prior service of Officer in the event of a termination of
employment under certain circumstances after a Change in Control.

2. Term of the Agreement. This Agreement is effective as of the original
agreement date and will expire on December 31, 2016; provided that on
December 31, 2015 and on each December 31st thereafter (each such December 31st
is referred to as the “Renewal Date”), this Agreement will be automatically
extended for an additional calendar year so as to terminate two years from such
Renewal Date. This Agreement will not, however, be extended if Company gives
written notice of such non-renewal to Officer no later than 90 days before the
Renewal Date (the original and any extended term of this Agreement is referred
to as the “Change in Control Period”).

3. Employment after a Change in Control. If a Change in Control of Company
occurs during the Change in Control Period and Officer is employed by Company on
the date the Change in Control occurs (the “Change in Control Date”), Company
will continue to employ Officer in accordance with the terms and conditions of
this Agreement for the period beginning on the Change in Control Date and ending
on the third anniversary of such date (the “Employment Period”). If a Change in
Control occurs on account of a series of transactions, the Change in Control
Date is the date of the last of such transactions.

4. Terms of Employment.

(a) Position and Duties. During the Employment Period, (i) Officer’s position,
authority, duties and responsibilities will be at least commensurate in all
material respects with the most significant of those held, exercised and
assigned at any time during the six month period immediately preceding the
Change in Control Date and (ii) Officer’s services will be performed at the
location where Officer was employed immediately preceding the Change in Control
Date or any office that is the headquarters of the Company and is less than 35
miles from such location.

(b) Compensation.

(i) Base Salary. During the Employment Period, Officer will receive an annual
base salary (the “Annual Base Salary”) at least equal to the base salary paid or
payable to Officer by Company and its affiliated companies for the twelve-month
period immediately preceding the Change of Control Date. During the Employment
Period, the Annual Base Salary will be reviewed at least annually and will be
increased at any time and from time to time as will be



--------------------------------------------------------------------------------

substantially consistent with increases in base salary generally awarded in the
ordinary course of business to other peer Officers of Company and its affiliated
companies. Any increase in the Annual Base Salary will not serve to limit or
reduce any other obligation to Officer under this Agreement. The Annual Base
Salary will not be reduced after any such increase, and the term Annual Base
Salary as used in this Agreement will refer to the Annual Base Salary as so
increased. The term “affiliated companies” includes any company controlled by,
controlling or under common control with Company.

(ii) Incentive, Savings and Retirement Plans. During the Employment Period,
Officer will be entitled to participate in all incentive (including stock
incentive), savings and retirement, insurance plans, policies and programs
applicable generally to other peer Officers of Company and its affiliated
companies, but in no event will such plans, policies and programs provide
Officer with incentive opportunities, savings opportunities and retirement
benefit opportunities, in each case, less favorable, in the aggregate, than
those provided by Company and its affiliated companies for Officer under such
plans, policies and programs as in effect at any time during the six months
immediately preceding the Change in Control Date.

(iii) Welfare Benefit Plans. During the Employment Period, Officer and/or
Officer’s family, as the case may be, will be eligible for participation in and
will receive all benefits under welfare benefit plans, policies and programs
provided by Company and its affiliated companies to the extent applicable
generally to other peer Officers of Company and its affiliated companies, but in
no event will such plans, policies and programs provide Officer with benefits
that are less favorable, in the aggregate, than the most favorable of such
plans, policies and programs in effect at any time during the six months
immediately preceding the Change in Control Date.

(iv) Fringe Benefits. During the Employment Period, Officer will be entitled to
fringe benefits in accordance with the plans, policies and programs of Company
and its affiliated companies in effect for Officer at any time during the six
months immediately preceding the Change in Control Date or, if more favorable to
Officer, as in effect generally from time to time after the Change in Control
Date with respect to other peer Officers of Company and its affiliated
companies.

(v) Paid Time Off. During the Employment Period, Officer will be entitled to
paid time off in accordance with the plans, policies and programs of Company and
its affiliated companies in effect for Officer at any time during the six months
immediately preceding the Change in Control Date or, if more favorable to
Officer, as in effect generally from time to time after the Change in Control
Date with respect to other peer Officers of Company and its affiliated
companies.

5. Termination of Employment Following Change in Control.

(a) Death or Disability. If Officer dies or incurs a Disability (as determined
by the Administrator) during the Employment Period, then Officer or his
designated beneficiary shall receive benefits detailed in Section 7. For
purposes of this Agreement, Disability is defined as a condition where the
Officer (i) is unable to engage in any substantial gainful activity by reason

 

2



--------------------------------------------------------------------------------

of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Company. The Board, in its
sole discretion, shall determine whether a Participant has incurred a Disability
and its determination shall be binding for purposes of this Plan.

(b) Termination by the Company for Cause. The Officer’s employment may be
terminated at any time without further liability on the part of the Company
effective immediately by a two-thirds vote of the Board of Directors of the
Company for Cause by written notice to the Officer setting forth in reasonable
detail the nature of such Cause:

(i) Continued failure by the Officer for reasons other than Disability to follow
reasonable instructions of the Chief Executive Officer of the Company or
policies of the Board of Directors of the Company after being advised in writing
of such failure, including specific actions or inaction on the part of the
Officer and the particular instruction or policy involved, and if both
reasonable and feasible, being given a reasonable opportunity and period (as
determined by the Board of Directors of the Company) to remedy such failure;

(ii) Conviction of a felony or any crime of moral turpitude;

(iii) Commission of an act of embezzlement or fraud against the Company or any
subsidiary or Affiliate thereof;

(iv) Any act or omission constituting dishonesty of the Officer with respect to
the Company or any subsidiary or Affiliate thereof; and/or

(v) Any other willful or reckless conduct which substantially harms the
reputation and/or interest of the Company, any subsidiary or Affiliate, and/or
its/or their directors, officers or employees.

(c) Termination by Company Without Cause. In the event that the Company
terminates Officer’s employment during the Employment Period for any reason that
does not constitute Cause, as determined by the Administrator, Officer shall be
entitled to receive the Accrued Obligations, Salary Continuance Benefit, and
Welfare Continuance Benefit under the terms defined in Section 6. For purposes
of this subsection, the determination of whether a termination or resignation is
Without Cause shall be made by the individual who served as Chief Executive
Officer of Monarch Financial Holdings, Inc. immediately prior to the Change in
Control event, or such other individual or committee to whom this Chief
Executive Officer delegates this responsibility (the party responsible for
making this determination referred to hereinafter as the “Administrator”).

 

3



--------------------------------------------------------------------------------

(d) Resignation by Officer for Good Reason. In the event that Officer resigns
for Good Reason, as defined below, during the Employment Period, Officer shall
be entitled to receive the Accrued Obligations, Salary Continuance Benefit, and
Welfare Continuance Benefit under the terms defined in Section 6. For this
purpose, “Good Reason” shall mean Officer’s resignation of employment within six
months of the initial existence of any of the following conditions:

(i) A material diminution in the Officer’s Annual Base Salary and or contractual
incentive plan; or

(ii) A material diminution in the Officer’s authority, duties, or
responsibilities; or

(iii) A material diminution in the budget over which the Officer retains
authority.

(iv) A material change in the geographic location at which the Officer must
perform services, the Company requiring Officer to be based at any office or
location that is located more than thirty five miles from the office or location
in which Officer was employed immediately prior to the Change in Control; or

(v) Any other action or inaction that constitutes a material breach by the
Company of this Agreement or the Officer’s employment agreement, if any.

For purposes of this subsection, the determination of whether a termination or
resignation is for Good Reason shall be made by the individual who served as
Chief Executive Officer of Monarch Financial Holdings, Inc. immediately prior to
the Change in Control event, or such other individual or committee to whom this
Chief Executive Officer delegates this responsibility (the party responsible for
making this determination referred to as the “Administrator”). Notwithstanding
the foregoing sentence, Officer’s resignation may not be deemed to occur for
Good Reason unless: the Officer provides the Company notice within 90 days of
the initial existence of a condition listed in paragraphs (i)-(vi) above; the
Officer allows the Company 30 days from the date of such notice to rectify the
condition; and the Company fails to timely rectify the condition.

(e) Notice of Termination. Any termination during the Employment Period by
Company or by Officer shall be communicated by written Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon.

(f) Date of Termination. “Date of Termination” means (i) if Officer’s employment
is terminated by Company for Cause, or by Officer for Good Reason, the date of
receipt of the Notice of Termination or any later date specified therein, as the
case may be, (ii) if Officer’s employment is terminated by Company other than
for Cause, the date specified in the Notice of Termination (which shall not be
less than 30 nor more than 60 days from the date such Notice of Termination is
given).

 

4



--------------------------------------------------------------------------------

6. Compensation Upon Termination by Company Without Cause or by Officer for Good
Reason. Officer will be entitled to the following benefits if, during the
Employment Period, Company terminates his employment without Cause or Officer
terminates his employment with Company or any affiliated company for Good
Reason:

(a) Accrued Obligations. The sum of (1) Officer’s annual base salary as
indicated in section 4 (b)(i), to the extent not yet paid through the Date of
Termination; (2) the amount, if any, of any incentive or bonus compensation
theretofore earned which has not yet been paid, if applicable; and (3) any
benefits or awards (including both cash and stock components) which pursuant to
the terms of any plans, policies or programs have been earned or become payable,
but which have not yet been paid to Officer (but not including amounts that
previously had been deferred at Officer’s request, which amounts will be paid in
accordance with Officer’s existing directions). The Accrued Obligations will be
paid to Officer in a lump sum cash payment within ten days after the Date of
Termination;

(b) Salary Continuance Benefit. The Salary Continuance Benefit is an amount
equal to two (2) times Officer’s Final Compensation up to a maximum of
$1,000,000. For purposes of this agreement, “Final Compensation” means the
Annual Base Salary disclosed in section 4(b), plus the highest average annual
bonus or other variable compensation paid or payable for the two most recently
completed years and any amount contributed by Officer during the most recently
completed year pursuant to a salary reduction agreement or any other program
that provides for pre-tax salary reductions or compensation deferrals. The
Salary Continuance Benefit will be paid to Officer in a lump sum cash payment
not later than the 45th day following the Date of Termination; and

(c) Welfare Continuance Benefit. For 12 months following the Date of
Termination, Officer and his dependents will continue to be covered under all
health and dental plans, disability plans, life insurance plans and all other
welfare benefit plans (as defined in Section 3(1) of ERISA) (“Welfare Plans”) in
which Officer or his dependents were participating immediately prior to the Date
of Termination (the “Welfare Continuance Benefit”). The Company will pay all or
a portion of the cost of the Welfare Continuance Benefit for Officer and his
dependents under the Welfare Plans on the same basis as applicable, from time to
time, to active employees covered under the Welfare Plans and Officer will pay
any additional costs. If participation in any one or more of the Welfare Plans
included in the Welfare Continuance Benefit is not possible under the terms of
the Welfare Plan or any provision of law would create an adverse tax effect for
Officer or the Company due to such participation, the Company will provide
substantially identical benefits directly through COBRA or through an insurance
arrangement. If Officer or his dependents receive continuation coverage through
COBRA or any other insurance plan, the Company must pay all reimbursements to
the Officer pursuant to this paragraph on or before the last day of the month
following the month in which the expense is incurred. Officers may not exchange
the right to reimbursement or to an in-kind benefit for another reimbursement or
benefit and may not receive cash in lieu of an in-kind benefit or right to
reimbursement. The Welfare Continuance Benefit as to any Welfare Plan will cease
if and when Officer has obtained coverage under one or more welfare benefit
plans of a subsequent employer that provides for equal or greater benefits to
Officer and his dependents with respect to the specific type of benefit.

 

5



--------------------------------------------------------------------------------

7. Compensation Upon Death, Disability, Termination For Cause by Company, or
Termination by Officer without Good Reason. Officer will be entitled to the
following benefits if one of the following events occurs during the Employment
Period:

(a) Death. If Officer dies during the Employment Period, this Agreement will
terminate without any further obligation on the part of Company under this
Agreement, other than for (i) payment of the Accrued Obligations and six months
of Officer’s Annual Base Salary (which shall be paid to Officer’s beneficiary
designated in writing or his estate, as applicable, in a lump sum cash payment
within 30 days of the date of death); (ii) the timely payment or provision of
the Welfare Continuance Benefit to Officer’s spouse and other dependents for 12
months following the date of death; and (iii) the timely payment of all death
and retirement benefits pursuant to the terms of any plan, policy or arrangement
of Company and its affiliated companies.

(b) Disability. If Officer incurs a Disability during the Employment Period,
this Agreement will terminate without any further obligation on the part of
Company under this Agreement, other than for (1) payment of the Accrued
Obligations in a lump sum cash payment within 30 days of the date of Disability;
(2) a payment in an amount equivalent to six months of the Annual Base Salary in
a lump sum cash payment within 30 days of the date of Disability; and (3) the
timely payment or provision of the Welfare Continuance Benefit to Officer and/or
Officer’s spouse and other dependents for 12 months following the date of
Disability.

(c) Cause; Other than for Good Reason. If Officer’s employment is terminated by
the Company for Cause or by the Officer without Good Reason during the
Employment Period, this Agreement will terminate without further obligation to
Officer other than the payment to Officer of the Annual Base Salary through the
Date of Termination, plus the amount of any compensation previously deferred by
Officer and any other benefits to which Officer may be entitled pursuant to the
terms of any plan, program or arrangement of Company and its affiliated
companies, all of which will be paid in a lump sum in cash within 30 days of the
Date of Termination.

8. Compliance with Section 409A of the Internal Revenue Code

(a) Six Month Delay in Payments. If the Officer is a specified employee of a
publicly traded corporation as defined in Section 409A(a)(2)(B)(i) of the Code,
and any payment or provision of any benefit in this Agreement is subject to
Section 409A, then such payment or provision of benefits in connection with a
separation from service payment event (as determined by Section 409A of the
Code), as opposed to another payment event permitted under Section 409A, or an
amount payable that is not subject to 409A, shall not be made until the first
day of the month following the six month anniversary of the Officer’s separation
from service. In the case or installment or periodic payments, the first payment
shall include a “catch-up” amount equal to the sum of payments that would have
been made to the Officer during the period preceding the first payment date if
no 6-month delay had applied.

 

6



--------------------------------------------------------------------------------

(b) Compliance with Section 409A of the Code. Any benefit, payment or other
right provided by the Agreement shall be provided or made in a manner, and at
such time, in such form and subject to such election procedures (if any), as
complies with the applicable requirements of Code section 409A to avoid a
failure described in Code section 409A(a)(1), including without limitation,
deferring payment until the occurrence of a specified payment event described in
Code section 409A(a)(2). Notwithstanding any other provision hereof or document
pertaining hereto, the Agreement shall be so construed and interpreted to meet
the applicable requirements of Code section 409A to avoid a failure described in
Code section 409A(a)(1). Each payment contemplated under this Agreement shall be
deemed a separate payment for purposes of Code section 409A.

9. Binding Agreement; Successors

(a) This Agreement will be binding upon and inure to the benefit of Officer (and
his personal representative), Company and any successor organization or
organizations which shall succeed to substantially all of the business and
property of Company, whether by means of merger, consolidation, acquisition of
all or substantially of all of the assets of Company or otherwise, including by
operation of law.

(b) Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Company to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that Company would be required to
perform it if no such succession had taken place.

(c) For purposes of this Agreement, the term “Company” includes any subsidiaries
of Company and any corporation or other entity which is the surviving or
continuing entity in respect of any merger, consolidation or form of business
combination in which Company ceases to exist; provided, however, that for
purposes of determining whether a Change in Control has occurred herein, the
term “Company” refers to Company or its successors.

(d) This Agreement supersedes and replaces any previous Change of Control
Agreements, or any similar agreements between Officer and Company.

10. Fees and Expenses; Mitigation

(a) Should either party find it necessary to seek enforcement of any provision
hereof, the prevailing party in such action shall be entitled to his or its
costs and expenses, including reasonable attorneys’ fees, up to a maximum of
$30,000.

(b) Officer shall not be required to mitigate the amount of any payment Company
becomes obligated to make to Officer in connection with this Agreement, by
seeking other employment or otherwise. Except as specifically provided above
with respect to the Welfare Continuance Benefit, the amount of any payment
provided for in Section 6 shall not be reduced, offset or subject to recovery by
Company by reason of any compensation earned by Officer as the result of
employment by another employer after the Date of Termination, or otherwise.

 

7



--------------------------------------------------------------------------------

11. No Employment Contract. Nothing in this Agreement will be construed as
creating an employment contract between Officer and Company prior to Change in
Control.

12. Notice. Any notices and other communications provided for by this Agreement
will be sufficient if in writing and delivered in person or sent by registered
or certified mail, postage prepaid (in which case notice will be deemed to have
been given on the third day after mailing), or by overnight delivery by a
reliable overnight courier service (in which case notice will be deemed to have
been given on the day after delivery to such courier service). Notices to
Company shall be directed to the Chief Executive Officer of Monarch Financial
Holdings, Inc.. Notices to Officer shall be directed to his last known address.

13. Definition of a Change in Control. For purposes of this Agreement, a “Change
in Control” means:

(a) The acquisition by any Person of beneficial ownership of 50% or more of the
combined voting power of Monarch’s then outstanding shares of common stock;

(b) Individuals who constitute the Board of Directors on the date of this
Agreement (the “Incumbent Board”) cease to constitute a majority of the Board of
Directors, provided that any director whose nomination was approved by a vote of
at least two-thirds of the directors then comprising the Incumbent Board will be
considered a member of the Incumbent Board, but excluding any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of Monarch (as such
terms are used in Rule 14a-11 promulgated under the Securities Exchange Act of
1934 (the “Exchange Act”));

(c) Approval by the shareholders of the Company of a reorganization, merger,
share exchange or consolidation (a “Reorganization”), provided that shareholder
approval of a Reorganization will not constitute a Change in Control if, upon
consummation of the Reorganization, each of the following conditions is
satisfied:

(i) more than 49% of the then outstanding shares of common stock of the
corporation resulting from the Reorganization is beneficially owned by all or
substantially all of the former shareholders of the Company in substantially the
same proportions as their ownership existed in the Company immediately prior to
the Reorganization;

(ii) no Person beneficially owns 49% or more of either (1) the then outstanding
shares of common stock of the corporation resulting from the transaction, or
(2) the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors; and

(iii) at least fifty-one percent of the members of the board of directors of the
corporation resulting from the Reorganization were members of the Incumbent
Board at the time of the execution of the initial agreement providing for the
Reorganization.

 

8



--------------------------------------------------------------------------------

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, or of the sale or other disposition of all or
substantially all of the assets of the Company.

(e) For purposes of this Agreement, “Person” means any individual, entity or
group (within the meaning of Section 13(d)(3) of the Exchange Act, other than
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any affiliated company, and “beneficial ownership” has the meaning
given the term in Rule 13d-3 under the Exchange Act.

14. Confidentiality

(a) Officer agrees to hold and safeguard as confidential and proprietary
information any information about Company and its subsidiaries gained by Officer
during the course of Officer’s employment. Officer shall not, without the prior
written consent of Company, misappropriate, disclose or make available to anyone
for use outside Company’s and its subsidiaries’ organization at any time, either
during his employment or subsequent to any termination of his employment,
however such termination is effected, whether by Officer or Company, with or
without cause, any information about Company and its subsidiaries or its
customers or suppliers, whether or not such information was developed by
Officer, except as required in the performance of Officer’s duties for Company
and its subsidiaries.

(b) Officer understands and agrees that any information about Company and its
subsidiaries or Company’s and its subsidiaries’ customers is the property of
Company or its subsidiaries and is essential to the protection of Company’s and
its subsidiaries’ goodwill and to the maintenance of Company’s and its
subsidiaries’ competitive position and accordingly should be kept secret. Such
information shall include, but not be limited to, information containing
Company’s and its subsidiaries’ promotional plans and strategies, pricing
strategies, customers and prospective customers, customer lists, identity of key
personnel in the employ of customers and prospective customers, computer
programs, system documentation, manuals, ideas, or any other records or
information belonging to Company and its subsidiaries or relating to Company’s
and its subsidiaries’ business.

(c) Officer and Company agree that irreparable injury will result to Company in
the event Officer violates any restrictive covenant or affirmative obligation
contained in this Agreement, and Officer acknowledges that the remedies at law
for any breach by Officer of such provisions will be inadequate and that Company
shall be entitled to injunctive relief against Officer, in addition to any other
remedy that is available, at law or in equity.

15. Miscellaneous. No provision of this Agreement may be amended, modified,
waived or discharged unless such amendment, modification, waiver or discharge is
agreed to in a writing signed by Officer and the President and Chief Executive
Officer of Monarch Financial Holdings, Inc.. No waiver by either party hereto at
any time of any breach by the other party hereto of, or of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior

 

9



--------------------------------------------------------------------------------

or subsequent time. No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

16. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the Commonwealth of Virginia,
specifically the City of Chesapeake.

17. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
Company by its duly authorized officer, and by Officer, as of the date first
above written.

 

MONARCH BANK By:

/s/ Brad E. Schwartz

Brad E. Schwartz

TITLE: Chief Executive Officer

OFFICER: By:

/s/ William T. Morrison

William T. Morrison

 

10